      Case 7:18-cv-00338 Document 14 Filed on 11/26/18 in TXSD Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §     CASE NO. 7:18-CV-338
                                                 §
27.36 ACRES OF LAND, MORE OR                     §
LESS, SITUATE IN HIDALGO                         §
COUNTY, STATE OF TEXAS ; AND                     §
HEIRS OF ROMULO CAVAZOS, ET AL.                  §
                                                 §
               Defendants.                       §

                                  NOTICE OF APPEARANCE

       Efrén C. Olivares of the Texas Civil Rights Project is admitted to practice in this Court

and hereby notifies the Court and all parties of record that he is appearing in this case as counsel

for Defendants BAUDILIA L. CAVAZOS RODRIGUEZ, JOSE ALFREDO CAVAZOS,

ELOISA ROSA CAVAZOS, and REYNALDO ANZALDUA. He respectfully requests service

of pleadings, orders, and notices from this Court and other documents filed in this civil action.

His office address, telephone number, fax number, and email address are as follows:

       TEXAS CIVIL RIGHTS PROJECT
       1017 W. Hackberry Ave.
       Alamo, TX 78516
       (956) 787-8171 (phone)
       (956) 787-6348 (fax)
       efren@texascivilrightsproject.org


Dated: November 26, 2018


                                              Respectfully submitted,

                                              By: /s/ Efrén C. Olivares



                                                 1
     Case 7:18-cv-00338 Document 14 Filed on 11/26/18 in TXSD Page 2 of 2



                                            Efrén C. Olivares
                                            State Bar No. 24065844
                                            SDTX Bar No. 1015826
                                            efren@texascivilrightsproject.org
                                            Attorney-in-Charge for Defendants Baudilia L.
                                            Cavazos Rodriguez, Jose Alfredo Cavazos, Eloisa
                                            Rosa Cavazos, and Reynaldo Anzaldua

                                            Emma Hilbert
                                            State Bar No. 24107808
                                            SDTX Bar No. 2942270
                                            emma@texascivilrightsproject.org

                                            TEXAS CIVIL RIGHTS PROJECT
                                            1017 W. Hackberry Ave.
                                            Alamo, Texas 78516
                                            Tel: (956) 787-8171
                                            Fax: (956) 787-6348

                                            Attorneys for Defendants BAUDILIA L.
                                            CAVAZOS RODRIGUEZ, JOSE ALFREDO
                                            CAVAZOS, ELOISA ROSA CAVAZOS, and
                                            REYNALDO ANZALDUA



                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that he has electronically submitted a true and

correct copy of the foregoing via the Court’s electronic filing system on the 26th day of

November, 2018, which will serve a copy on all counsel of record for Plaintiff.

                                                    /s/ Efrén C. Olivares
                                                    Efrén C. Olivares




                                                2
